t c memo united_states tax_court garment inc et al petitioners v commissioner of internal revenue respondent docket nos filed date lang thi ngo pro_se michael w berwind for respondent memorandum opinion foley judge the issues for decision are whether garment inc garment and lang thi ngo ms ngo failed to cases of the following petitioners are consolidated herewith lang thi ngo docket no and garment inc docket no report income and are liable for the section fraud or the sec_6662 accuracy-related_penalty background in pursuant to california law ms ngo incorporated garment which performed sewing services for various garment manufacturers ms ngo was the company’s sole shareholder and tho cong huynh mr huynh her son was the office assistant in and garment maintained a business checking account at citizens business bank citizens account ms ngo and mr huynh were the only individuals with signature_authority over the citizens account during and respectively petitioners deposited dollar_figure and dollar_figure into the citizens account and garment reported these amounts on its federal_income_tax returns related to those years during this period ms ngo and mr huynh visited matt’s liquor at least times to cash checks payable to garment ie totaling dollar_figure in and dollar_figure in the proceeds from these checks were not reported on ms ngo’s or garment’s federal_income_tax returns in ms ngo endorsed of the checks ie totaling dollar_figure cashed at matt’s liquor and mr huynh endorsed the remaining checks ie totaling dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure revenue_agent vivek gupta agent gupta was in charge of the internal_revenue_service irs audit of garment’s and ms ngo’s tax returns agent gupta repeatedly attempted to contact ms ngo but she did not respond agent gupta was subsequently contacted however by petitioners’ tax attorney bob appert who provided agent gupta with bank statements canceled checks and a disbursement journal relating to garment upon review of this information agent gupta concluded that garment’s records did not account for the checks cashed at matt’s liquor and petitioners failed to report as income the proceeds of these checks on date respondent issued garment a notice_of_deficiency relating to its taxes in the notice respondent determined that garment failed to report income failed to substantiate various expenses and was liable for the sec_6662 accuracy-related_penalty on date garment filed its petition and on date respondent filed his answer on date respondent issued garment a notice_of_deficiency determining that garment understated it sec_2001 gross_receipts and was liable for the sec_6663 fraud_penalty respondent also issued ms ngo a notice_of_deficiency determining that in she failed to report constructive dividends and was liable for the sec_6663 fraud_penalty respondent further determined that if no portion of the underpayment of each petitioner’s tax for was due to fraud petitioners were each pursuant to sec_6662 liable for an accuracy-related_penalty on date ms ngo while residing in temple city california and garment whose principal_place_of_business was in south el monte california filed their respective petitions on date respondent filed separate answers with respect to ms ngo’s and garment’s petitions on date this court pursuant to rule f granted respondent’s motion to show cause why proposed facts should not be accepted as established and made that order absolute after petitioners failed to file a response as ordered on date the court granted respondent’s motion to consolidate docket nos and for purposes of trial briefing and opinion discussion at calendar call on date respondent filed three motions to dismiss for lack of prosecution relating to docket nos and yet petitioners did not appear at trial or submit a response thus we will grant all three motions see rule sec_53 sec_123 accordingly we sustain respondent’s determinations that garment for and understated its income in and failed to substantiate various expenses and in was liable for the sec_6662 accuracy-related_penalty similarly we sustain respondent’s determination that ms ngo understated her income at trial and by facts deemed stipulated pursuant to rule f respondent established by clear_and_convincing evidence that garment and ms ngo understated their respective taxes with the intent to commit fraud see sec_6663 sec_7454 92_tc_661 petitioners failed to maintain adequate_records cooperate with respondent and report a substantial amount of income on their respective tax returns see 796_f2d_303 9th cir stating that the failure to report income maintain adequate_records and cooperate with the commissioner are badges_of_fraud from which fraudulent intent may be inferred affg tcmemo_1984_601 in ms ngo repeatedly and consistently cashed garment’s checks but failed to report the proceeds as income to either garment or herself this scheme was designed to conceal income mislead the penalty applies to the portion of garment’s underpayment that is attributable to a substantial_understatement_of_income_tax sec_6662 garment on its return reported a tax due of dollar_figure yet garment owed dollar_figure ie a difference of dollar_figure respondent has met his burden of production pursuant to sec_7491 and established that garment understated its income_tax_liability sec_6662 and ii respondent and prevent the collection of tax 767_f2d_618 9th cir affg tcmemo_1983_249 96_tc_858 holding that a corporation may be liable for fraud if its officer has the fraudulent intent to evade its taxes affd 959_f2d_16 2d cir in addition ms ngo did not cooperate with respondent ie she did not return phone calls answer letters or attend scheduled meetings accordingly petitioners are each liable for the sec_6663 penalty to reflect the foregoing appropriate orders of dismissal and decisions will be entered for respondent
